Citation Nr: 0827131	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-38 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for headaches.  

2. Entitlement to service connection for night sweats related 
to mental disturbance. 

3. Entitlement to service connection for back disability.  

4. Entitlement to service connection for athlete's feet.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan  

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1991 to July 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

FINDINGS OF FACT

1. Headaches were not affirmatively shown to have been 
present during service and the current headaches, first 
documented after service, are unrelated to an injury, 
disease, or event of service origin.  

2. Night sweats related to mental disturbance are not 
currently shown. 

3. A back disability is not currently shown. 

4. Athlete's feet are not currently shown. 


CONCLUSIONS OF LAW

1. Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).  

2. Night sweats related to mental disturbance were not 
incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

3. A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).

4. Athlete's feet were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in April 2005 and April 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency, such as private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of the claims, that is, the date of 
receipt of the claims, and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the statement of 
the case, dated in October 2006.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records and private records identified by the 
veteran.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  As for 
headaches, there is not an established event, injury or 
disease in service related to headaches.  For this reason, a 
VA medical examination or VA medical opinion is not 
authorized under the duty to assist.  As for the other 
claims, there is no current diagnosis or persistent or 
recurrent symptoms of night sweats, a back disability, or 
athlete's feet.  For this reason, a VA medical examination or 
VA medical opinion is not authorized under the duty to 
assist. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of headaches, night 
sweats, a back disability, or athlete's feet.  On separation 
examination, the veteran denied headaches, nervous trouble of 
any sort, back pain, and foot trouble.  The neurological and 
psychiatric evaluations were normal as were the evaluations 
of the spine and feet.  And neither headaches, night sweats, 
a back disability, nor athlete's feet was listed as defect or 
diagnosis by the examiner. 

After service, private medical records documented headaches 
in September 2002.  And VA records documented a headache in 
June 2004.  The private and VA records do not document a 
complaint, finding, history, treatment, or diagnosis of night 
sweats, a back disability, or athlete's feet.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

Analysis

Headaches

On the basis of the service treatment records, headaches were 
not affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a)

Also as headaches were not noted or observed during service 
as evidenced by the service treatment records and as there is 
otherwise no other evidence of headaches  during service, the 
principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

As for service connection for headaches based on the initial 
documentation of the disability after service under 38 C.F.R. 
§ 3.303(d), headaches were first documented in 2002.  

Headaches are not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  The Board rejects the veteran's 
statements, relating his current headaches to service.  
Jandreau v.Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

And there is no favorable medical evidence that relates the 
current headaches to an injury, disease, or event of service 
origin. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there is no favorable evidence, the 
preponderance of the evidence is against the claim of service 
connection for headaches, and 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Night Sweats 
A Back Disability 
Athlete's Feet  

On the basis of the service treatment records, night sweats, 
a back disability, or athlete's feet were not affirmatively 
shown during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a)

As night sweats, a back disability, or athlete's feet were 
not noted or observed during service as evidenced by the 
service treatment records and as there is otherwise no other 
evidence of the conditions during service, the principle of 
continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

Neither night sweats, a back disability, nor athlete's feet 
is a condition under case law where lay observation has been 
found to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  

For this reason, the Board rejects the veteran's statements, 
as to whether he currently has night sweats related to mental 
disturbance, a back disability, or athlete's feet, as 
competent evidence to substantiate the claims.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



As the Board may consider only independent medical evidence 
to support its 
findings on a question involving a medical diagnosis, not 
capable of lay observation, and as there is no competent 
medical evidence of current night sweats related to mental 
disturbance, a back disability, or athlete's feet, there can 
be no valid claims for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for headaches is denied.  

Service connection for night sweats related to mental 
disturbance is denied. 

Service connection for back disability is denied.  

Service connection for athlete's feet is denied.  



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


